DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Preliminary Amendment filed December 16, 2019 is presented for examination. Claims 1-11 are pending. Claim 1 is an independent claim. Claims 5, 8 and 9 are amended. This Office Action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/491346. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instant application are claiming common subject matter, as follows: display substrate comprising a substrate including a display area in which an image is displayed and a non-display area on an outer edge side to surround the display area; a first .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Hereinafter “Shin”) US Patent Application Publication No. 2016/0012766 in view of Shih et al. (Hereinafter “Shih”) US Patent Application Publication No. 2015/0168752.

Referring to claim 1, Shin teaches a display substrate [fig. 4] comprising:
a substrate including a display area in which an image is displayed and a non-display area on an outer edge side to surround the disp1ay area [display area 110 of fig. 1 and non-display area is inherently on an outer edge side to surround the display area of fig. 1. 3, 4; 0046-0057; 0092-0096; 0109-0114];
a first insulator disposed to straddle the display area and the non-display area of the substrate [insulation layer 402 of fig. 4];
a metal film disposed in a layer upper than the first insulator to straddle the display area and the non-display area of the substrate [metal layer including signal lines 412 of fig. 1, 3 and 4];
a second insulator disposed in a layer upper than the metal film to straddle the display area and the non-display area of the substrate, the second insulator having a thickness smaller than a thickness of the first insulator [2nd passivation layer 414 disposed on the metal film layer 412 to straddle display area of the substrate of fig. 4];
a line extending to straddle the display area and the non-display area, the line including a section of the metal film [fig. 4, signal lines 412].

It would have been obvious to one of ordinary skill in the at to add the feature of Shih to the system of Shin as an essential means to prevent alignment film to be spread to the non-display region through assembling the first limiting component and the second limiting component.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Referring to claim 2, the limitations of the second insulator includes a lower second insulator disposed in a lower layer and an upper second insulator disposed in an upper layer, and the film forming area defining recesses include at least recessed sections of the upper second insulator, taken together with other limitations of claim 1, are not disclosed in the prior art of record. 
a position input is performed to detect a position of input by the position input member, wherein the line includes a position detection line connected to the position detection electrodes, taken together with other limitations of claim 1, are not disclosed in the prior art of record. 
Claims 2-7 and 9-11, further limiting to claims 2 and 8 are also objected to.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THUY N PARDO/Primary Examiner, Art Unit 2691